DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to because Drawing legends should “contain as few words as possible.” Fig. 1, 2A and 2B contain unnecessary, redundant words since they already contain reference numerals for each component.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig. 1, 2A and 2B do not have accurate cross hatching.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the phrase “Disclosed are…”.  In addition, it appears to be longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is Al-Gouhi (US 10,844,700, hereafter Al-Gouhi ‘700).
Al-Gouhi ‘700 discloses a tool having a first packer (128a), a second packer (128b), a pump (122), and a first (124a) and second sensor (124b). The pump defines a plurality of inlets and an outlet, wherein the plurality of inlets is aligned with a first plurality of holes and the outlet oriented in a direction longitudinally opposite the first plurality of holes and the second plurality of holes. The second sensor is configured to activate the pump when a water level is detected. The first sensor is configured to deactivate the pump when the water level is detected.
The prior art of record fails to disclose, alone or in combination, the key features of “a second packer affixed between a second outer surface of the tubing and the casing, wherein the first outer surface and the second outer surface are on horizontally opposite sides of the tubing” and “a first sensor and a second sensor affixed to the first outer surface of the tubing, the second sensor longitudinally separated further away from the first packer than the first sensor, wherein the first sensor is configured to activate the pump when a fluid in the annulus reaches a first level, and wherein the second sensor is configured to deactivate the pump when the fluid is less than or equal to a second level” in combination with the other limitations currently presented in the combination of claim 1.
The prior art of record fails to disclose, alone or in combination, the key features of “in response to the upper sensor detecting a first fluid level in the annulus, activating the pump so that the pump pumps fluid from the annulus into a tubing of the wellbore, wherein the tubing carries the fluid to the surface; and in response to the lower sensor detecting a second fluid level in the annulus, deactivating the pump, wherein the second fluid level is below the first fluid level” in combination with the other limitations currently presented in the combination of claim 9.
The prior art of record fails to disclose, alone or in combination, the key features of “the first outer surface and the second outer surface are on horizontally opposite sides of the tubing, and wherein the tubing, the first packer, the second packer form an annulus when engaged with the casing” and “in response to the first sensor detecting a first fluid level in the annulus, activating the pump so that the pump pumps fluid from the annulus into a tubing of the wellbore, wherein the tubing carries the fluid to the surface; and in response to the second sensor detecting a second fluid level in the annulus, deactivating the pump, wherein the second fluid level is below the first fluid level” in combination with the other limitations currently presented in the combination of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676